Exhibit 10.3

MASSEY ENERGY COMPANY

Non-Qualified Stock Option Agreement

[Number] Non-Qualified Stock Options

THIS AGREEMENT dated as of December     , 20[year 1], between MASSEY ENERGY
COMPANY, a Delaware Corporation (the “Company”) and Don L. Blankenship
(“Participant”) is made pursuant and subject to the provisions of the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, as amended from time
to time (the “Plan”), a copy of which is attached. All terms used herein that
are defined in the Plan have the same meaning given them in the Plan.

1. Award of Non-Qualified Stock Options. Pursuant to the Plan, the Company, on
December     , 20[year 1] (the “Grant Date”), granted to Participant, subject to
the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, an award of [            ] Non-Qualified Stock
Options, hereinafter described as “Options” or “Option,” at the option price of
$            per share, being not less than the Fair Market Value of such shares
on the Grant Date, or on the next preceding trading date if no Company shares
traded on the New York Stock Exchange on the Grant Date. This Option is
exercisable as hereinafter provided.

2. Nontransferability. This Option may not be transferred except by will or by
the laws of descent and distribution. During Participant’s lifetime this Option
may be exercised only by Participant.

3. Expiration Date. This Option shall expire ten years from the Grant Date (the
“Expiration Date”) unless it otherwise is forfeited in accordance with Paragraph
4.

4. Exercisability. Subject to Paragraph 5 below, if the Participant remains
employed by the Company until December 30, 20[year 2], Participant shall have
the right to exercise this Option after the Option vests on December 30,
20[year 2] during, but only during, the first twenty days exercise is
permissible for the Participant (the “Exercise Period”) pursuant to the
Company’s trading window policy and applicable securities laws in effect from
time to time (the “Company Trading Policy”), otherwise the Option shall be
automatically forfeited. Once this Option has become exercisable in accordance
with the preceding sentence it shall continue to be exercisable during the
Exercise Period subject to Paragraph 5 or 6 . A partial exercise of this Option
shall not affect Participant’s right to exercise this Option with respect to the
remaining shares, subject to the conditions of the Plan and this Agreement.

5. Death. If Participant dies (whether or not in the employ of the Company)
after the Option vests on December 30, 20[year 2], and prior to the end of the
Exercise period or the forfeiture of the Options pursuant to Paragraphs 4 and 7,
Participant’s estate or other successor in interest shall have the right, as
provided in this Paragraph, to exercise this Option in full to the extent not
exercised at Participant’s death. If Participant remains employed by the Company
until December 30, 20[year 2] and dies (whether or not then in the employ of the
Company) prior to the end of the Exercise Period, Participant’s estate or other
successor in interest shall be entitled, as provided in this Paragraph, to
exercise this Option in full to the extent not exercised at Participant’s



--------------------------------------------------------------------------------

death. In either such case this Option shall be exercisable, but shall only be
exercisable, by Participant’s estate or other successor in interest during the
Exercise Period which would have been applicable if Participant had survived or
until the date that is three months after the date of Participant’s death,
whichever is longer, but in no event later than the Expiration Date.

6. Exercise after Termination of Employment for any Reason Other Than Death. If
Participant ceases to be employed by the Company on or after December 30,
20[year 2] for any reason other than death, this Option shall be exercisable by
Participant during the Exercise Period as provided in Paragraph 4 or, if
applicable, by Participant’s estate or other successor in interest pursuant to
Paragraph 5.

7. Forfeiture. Subject to the preceding Paragraph, this Option shall be
forfeited if Participant’s employment with the Company terminates prior to
December 30, 20[year 2] for any reason. In addition, this Option shall be
forfeited to the extent this Option is not exercised by the last date for
exercise provided in Paragraph 4 or, if applicable, in Paragraph 5.

8. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:    By hand-delivery:    By mail: Massey Energy Company   
Massey Energy Company Attention: Corporate Secretary    Attention: Corporate
Secretary 4 North Fourth Street    P.O. Box 26765 Richmond, Virginia 23219   
Richmond, Virginia 23261

If to Participant:

[Name]

[Address]

[Address]

9. Confidentiality. Participant agrees that this Agreement and the receipt of
Options subject to this award are conditioned upon Participant not disclosing
the terms of this Agreement or the receipt of the Options to anyone other than
Participant’s spouse, confidential financial advisor, or senior management of
the Company prior to December 30, 20[year 2]. If Participant discloses such
information to any person other than those named in the prior sentence, except
as may be required by law, Participant agrees that this award will be forfeited.

10. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

11. No Right to Continued Employment. This Agreement does not confer upon
Participant any right to continue in the employ of the Company, nor shall it
interfere in any way with the right of the Company to terminate such employment
at any time.

 

2



--------------------------------------------------------------------------------

12. Change due to Capital Adjustments. The terms of this Award shall be adjusted
as the Committee determines and as provided in the Plan for events which, in the
judgment of the Committee, necessitates such action.

13. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

14. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.

15. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof which
are incorporated by reference into this Agreement.

16. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

17. Taxes. Participant shall make arrangements acceptable to the Company for the
satisfaction of income and employment tax withholding requirements attributable
to the exercise of any Option.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

MASSEY ENERGY COMPANY By:  

 

Name:   Its:  

 

[Participant]

 

3